United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2861
                                    ___________

David C. Larson,                         *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
United States of America,                *
                                         *     [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: August 2, 2006
                                 Filed: August 18, 2006
                                  ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

        David Larson, appearing pro se, appeals the district court’s1 adverse judgment
and denial of post-trial motions entered after a bench trial in this Federal Tort Claims
Act action arising out of a slip-and-fall accident at the Federal Prison Camp in
Duluth, Minnesota. Larson first challenges the denial of his post-trial motion for
relief from judgment arguing he has new evidence he was not allowed to present at
trial. However, Larson did not disclose the nature of any new evidence. Therefore,
pursuant to Federal Rule of Civil Procedure 60(b)(2), the district court did not abuse

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
its discretion by denying Larson’s motion. See Sellars v. Minota, 350 F.3d 706, 716
(8th Cir. 2003).

       Larson next challenges the district court’s factual findings; however, Larson
failed to provide a transcript on appeal or request one at government expense.
Therefore, we cannot review the district court’s factual findings or evidentiary
rulings. See Fed. R. App. P. 10(b)(1) (appellant’s duty to order transcript); Van
Treese v. Blome, 7 F.3d 729, 729 (8th Cir. 1993) (per curiam); Schmid v. United Bhd.
of Carpenters & Joiners of Am., 827 F.2d 384, 386 (8th Cir. 1987) (per curiam). As
his final challenge, Larson seeks reversal based on his counsel’s performance in this
civil case. Because there is no constitutional right to appointed counsel in a civil
case, there is, of course, no constitutional right to effective assistance of counsel in
a civil case.      See Glick v. Henderson, 855 F.2d 536, 541 (8th Cir. 1988).
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-